     Case 2:18-cv-09503-AB-JEM Document 65 Filed 04/27/20 Page 1 of 2 Page ID #:2339



1
                                                                              JS-6
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    JAYME TIPTON,                             Case No. 2:18-cv-9503 AB (JEMx)
12                   Plaintiff,                 [Hon. André Birotte Jr., Ctrm. 7B].
13          v.                                  JUDGMENT ON ORDER GRANTING
                                                DEFENDANT AIRPORT TERMINAL
14    AIRPORT TERMINAL SERVICES, INC.,          SERVICES, INC.’S MOTION FOR
      and DOES 1 through 100, inclusive,        SUMMARY JUDGMENT [DKT. 62]
15
                     Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   JUDGMENT IN FAVOR OF DEFENDANT
     Case 2:18-cv-09503-AB-JEM Document 65 Filed 04/27/20 Page 2 of 2 Page ID #:2340



1           The Motion for Summary Judgment filed by Defendant, Airport Terminal
2     Services, Inc., pursuant to Rule 56 of the Federal Rules of Civil Procedure, was taken
3     under submission by the Honorable André Birotte Jr., United States District Court Judge.
4           After giving full consideration to the pleadings, papers, and evidence filed in
5     support of and in opposition to the motion, including any objections to evidence, the
6     Court found that Plaintiff, Jayme Tipton, presented no triable issues of material fact and
7     that Defendant was entitled to judgment as a matter of law.
8           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that:
9           1. Judgment shall be entered in favor of Defendant, Airport Terminal Services,
10             Inc., and against Plaintiff, Jayme Tipton;
11          2. Plaintiff shall take nothing by way of her complaint, which shall be dismissed
12             in its entirety, with prejudice; and
13          3. Defendant shall be awarded its costs as the prevailing party.
14          JUDGMENT IS HEREBY ENTERED.
15
16    DATED: April 27, 2020
17                                                        THE HONORABLE ANDRÉ BIROTTE JR.
                                                          UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                      1
                                                             JUDGMENT IN FAVOR OF DEFENDANT
